 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   CONSUMER FINANCIAL                                  Case No.: 3:15-cv-02440-GPC-WVG
     PROTECTION BUREAU,
12
                                        Plaintiff,       ORDER EXTENDING STAY FOR 60
13                                                       DAYS
     v.
14
     GLOBAL FINANCIAL SUPPORT, INC.,
15   d/b/a Student Financial Resource Center,
16   d/b/a College Financial Advisory; and
     ARMOND ARIA a/k/a ARMOND AMIR
17   ARIA, individually and as owner and
18   CEO of GLOBAL FINANCIAL
     SUPPORT, INC.,
19
                                     Defendants.
20
21
22         This matter has been stayed since May 17, 2016 based upon an ongoing criminal
23   investigation of Defendant Armond Aria. (Dkt. Nos. 34, 38, 40, 42, 46, 48, 51, 55, 57,
24   59, 61, 63, 65, 67, 69.) The most recent stay was to last until February 28, 2019. On
25   February 21, 2019, the parties submitted a joint status report to the Court, in which
26   Defendants requested an extension of the stay for another 60 days, and Plaintiff stated it
27   was amenable to no more than a 30-day extension.
28         On or about May 10, 2017, Defendants signed a plea agreement proposed by the
                                                     1

                                                                             3:15-cv-02440-GPC-WVG
 1   Assistant United States Attorney in his criminal case, which was neither signed nor
 2   approved by the AUSA. That AUSA advised Defendants that approval of the plea
 3   agreement was contingent on obtaining Department of Justice and Internal Revenue
 4   Service sign-off on the same. To date, no such approvals have issued and the plea
 5   agreement remains pending and Defendants wish to continue the above-captioned civil
 6   case until the resolution of the criminal matter.
 7         Good cause appearing, the Court extends the stay for 60 days until April 27, 2019.
 8   The parties are directed to file a joint status report with the Court by April 22, 2019. The
 9   Court clarifies that the period between February 26, 2019, to the date of the filing of this
10   Order shall be construed as subject to the extension granted herein.
11         IT IS SO ORDERED.
12   Dated: March 1, 2019
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   2

                                                                              3:15-cv-02440-GPC-WVG
